Case 1:20-cv-02190-JEB Document 1 Filed 08/04/4

Mail Room

 

 

a “2,

 

 

 

United styfes 6 a ortai co qeals
Distriet 01 7 vik a ye cit

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SCOTT WILSON
in his capacity as
Utah Federal Public Defender
46 W. Broadway, Suite 110
Salt Lake City, UT 84101

and

KATHRYN NESTER
in her capacity as
prior Utah Federal Public Defender
225 Broadway, Suite 900
San Diego, CA 92101

Plaintiffs,

VS.

FEDERAL BUREAU OF PRISONS
320 First St., NW
Washington, DC 20534,

Defendant.

 

COMPLAINT

Civil Case No.

Case: 1:20-cv—02190

 

aT,

rte ts RECEIVED oe. 51
ian Mail Room 7 ¥ | -

AUG ~ 4 2000

Ca ne ee a eee eeneenonnmmene
. "otCaare
PUSS bo. ok of Col inhia

hans an wad

 

(I Deck)

Assigned To : Unassigned
Assign. Date : 8/4/2020
Description: FOIA/Privacy Act

Complaint for Declaratory and Injunctive Relief

1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§552, as amended, challenging the Federal Bureau of Prisons (“BOP”) for its failure

to fulfill the Utah Federal Public Defender’s (“UFPD”) request for records related to

federal prisoners David Paul Wengler and Danny Fortner.

Page 1
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 2 of 12

2. UFPD seeks declaratory relief that the Bureau of Prisons is in violation of
FOIA for failing to fulfill the FOIA request, and injunctive relief that the Bureau of
Prisons immediately and fully comply with UFPD’s FOIA request.

Parties

3. Scott Wilson is currently the Federal Public Defender for the District of Utah,
consistent with 18 U.S.C. §3006A(g)(2)(A). He has served as the Federal Public
Defender since June 2019, when he succeeded his predecessor in that office, Kathryn
Nester. He is a U.S. citizen and a resident of Salt Lake City, Utah. He is a plaintiff in
his capacity as the Utah Federal Public Defender (“UFPD”).

4. Kathryn Nester was the Federal Public Defender for the District of Utah
when the FOIA requests involved in this complaint were made.' She is a U.S. citizen
and a resident of San Diego, California. She is a plaintiff in her capacity as former
UFPD and as the signatory to the FOIA requests involved in this complaint.

5. The Bureau of Prisons (“BOP”) is an agency of the Department of Justice as
the term is defined in 5 U.S.C. §552(f)\(1). The BOP’s address is 320 First St., NW,
Washington, DC 20534.

Jurisdiction and Venue
6. This Court has subject-matter jurisdiction under 5 U.S.C. §552(a)(4)(B) and

28 U.S.C. §1331.

 

' Ms. Nester is now the executive director of Federal Defenders of San Diego, Inc.,
the community defender organization for the Southern District of California. See 18
U.S.C. § 3006A(g)(2)(B).

Page 2
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 3 of 12

7. Venue is proper in this district under 5 U.S.C. §552(a)(4)(B) and 28 U.S.C.
§1391(e).

Statutory Framework

8. The Freedom of Information Act, 5 U.S.C. §552, requires agencies of the
federal government to release records to those who request them unless a specific
statutory exemption applies.

9. An agency must respond to a party making a FOIA request with 20 working
days, notifying the party of the agency’s determination whether or not to fulfill the
request and of the requester’s right to appeal the agency’s determination to the
agency’s head. 5 U.S.C. §552(a)(6)(A)@).

10. In “unusual circumstances,” an agency may delay its response to a FOIA
request, but must provide notice and “the date on which a determination is expected
to be dispatched.” 5 U.S.C. §552(a)(6)(B)(i).

11. If an agency does not deny a request for records, “the records shall be made
promptly available to such person making such request.” 5 U.S.C. §552(a)(6)(C)G).

12. This Court has jurisdiction, upon receipt of a complaint, “to enjoin the
agency from withholding agency records and to order the production of any agency
records improperly withheld from the complainant.” 5 U.S.C. §552(a)(4)(B).

13. The burden is on the agency to justify the withholding of any record. Jd.

Facts Underlying Plaintiffs’ Claim for Relief
14, Mr. Wilson and Ms. Nester are part of the defense team that currently

represents Mark Issac Snarr.

Page 3
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 4 of 12

15. Mr. Snarr has been convicted and sentenced to death in a criminal proceeding
in the Eastern District of Texas, Case No. 1:09-cr-15. A motion for collateral relief
pursuant to 28 U.S.C. §2255 is currently pending in the same district, Case No. 1:13-
cv-724. He currently is incarcerated in the United States Penitentiary at Terre Haute,
Indiana.

16. As part of its representation of Snarr in the collateral relief proceedings, the
UFPD sought information on other individuals connected to Snarr’s criminal
prosecution. Among the means it used was FOIA requests submitted on Snart’s
behalf.

17. This complaint concerns two FOIA requests that the UFPD sent to the
Bureau of Prisons.

The Fortner Request

18. The first FOIA request involves Danny Fortner. It was sent to the BOP on
July 5, 2016.

19. In the request, the UFPD asked for a wide variety of records that the prison
kept on Fortner. After Fortner was released from prison, he died in March 2013.
Consequently, no waivers were needed (or could be submitted) from him.

20. On July 15, 2016, the UFPD phoned the BOP’s FOIA office, asking about
the status of the request. He was informed that there was no record of the request. It
was promptly resubmitted via fax. According to the BOP’s FOIA tracking website, it

was marked received on July 19, 2016.

Page 4
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 5 of 12

21. On August 2, 2016, the UFPD received a letter from BOP acknowledging the
request. It was assigned request number 2016-06166 and was assigned to the
“complex track.”?

22. In response to questioning about the status of the FOIA request, the UFPD
received a phone message on October 19, 2016, stating that Christy Treadway, a
BOP employee, had received the records responsive to the request. However,
Treadway explained that there were prior requests ahead in the queue, and that she
could offer no estimate on when the UFPD’s FOIA request would be fulfilled.

23. Some months later, the BOP was again asked about the status of the FOIA
request. On February 22, 2017, the UFPD received a message stating that the request
was in the final stages of “processing” and would soon move to the “review” stage.
There was no estimate on when the FOIA request would be fulfilled.

24. On May 11, 2017, the UFPD again inquired about the FOIA request for
records concerning Fortner. Christy Treadway called back and explained that the
request had been sent to her supervisor for final review and approval.

25. On September 11, 2017, in response to another inquiry, the UFPD was
informed that nothing had changed since May and that the BOP could not offer any

estimate on when the FOIA request would be fulfilled.

 

* Under Department of Justice regulations, a Department of Justice component (such
as the BOP) may distinguish “between simple and more complex [FOIA] requests
based on the estimated amount of work or time needed to process the request.” 28
C.F.R. § 16.5(b).

Page 5
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 6 of 12

26. On May 14, 2018, in response to another inquiry, the UFPD received an
email stating that the request was still waiting final review. Again, the BOP could not
offer any estimate on when the FOIA request would be fulfilled.

27. As of the time of this filing, no records have been received from the BOP in
response to this FOIA request.

28. As of the time of this filing, there has been no indication that the BOP was
denying this request in whole or in part.

The Wengler Request

29, The second FOIA request, a request for records concerning David Paul
Wengler, followed a similar course.

30. The UFPD made the FOIA request for Wengler’s records on July 5, 2016.
This request included signed waivers from Wengler.

31. On July 15, 2016, the BOP confirmed that it had received the FOIA request
and that it was assigned the tracking number 2016-05776.

32. On February 22, 2017, the BOP informed the UFPD that it had not begun
processing the request and could not offer any estimate on when it would be
completed.

33. On May 11, 2017, the BOP informed the UFPD that it still had not begun
processing and again offered no estimate on when it would be completed.

34. On September 12, 2017, the BOP informed the UFPD that it had completed
processing the records, but now those records had to be reviewed. No estimate was

offered on when the FOIA request would be fulfilled.

Page 6
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 7 of 12

35. On May 10, 2018, the BOP informed the UFPD that the records at issue in
the FOIA request will still awaiting review. No estimate was offered on when the
FOIA request would be fulfilled.

36. On November 14, 2019, the BOP produced a response to the Wengler
request.’ In the response, the BOP provided 363 pages of records. In a letter
accompanying the records, the BOP stated that it had withheld release of 8 pages of
records in their entirety. Of the 363 pages of records disclosed, 28 pages were
disclosed without redaction, while the 335 pages of records were disclosed in part,
with redactions made to portions of the page.

37. On February 10, 2020, the UFPD administratively appealed the BOP’s
response to the Wengler request. The appeal was directed to the Department of
Justice’s Office of Information Policy. The appeal argued that the BOP’s response
failed to include all responsive records and that it improperly redacted the records it
did disclose.

38. On April 16, 2020, the Office of Information Policy responded to the appeal.
Citing 28 CFR 16.8(b)(2), it declined to address the appeal because the FOIA request

had become the subject of litigation. See Appeal Response, attached as Exhibit A.*

 

> Because they both contain personal information about Mr. Wengler, the FOIA
response and the administrative appeal of the FOIA response will be submitted later
so that restrictions consistent with FRCP 5.2 can be imposed.

4 Before the BOP provided a response to the Wengler request, litigation was initiated
in this court under case number 1:19-cv-1421-ABJ. The BOP moved to dismiss that
suit, arguing that there was no subject-matter jurisdiction because the named
plaintiff, Mr. Mark Issac Snarr, was not identified as the requester. Present counsel
opposed the motion to dismiss and moved to amend the complaint to name plaintiff
Scott Wilson as the plaintiff in that suit. The BOP opposed the motion to amend.

Page 7
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 8 of 12

Plaintiffs’ Claims for Relief

CLAIM ONE: Failure to Produce Records Under FOIA - Fortner Request

39. Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

40. Plaintiffs, through the July 5, 2016, FOIA request, properly requested records
within the BOP’s control regarding Danny Fortner.

41. The Defendant BOP has neither produced the records to the UFPD in
response to the FOIA request, nor has it made any explicit and justified claims of
statutory exemption.

42. Plaintiffs have exhausted the applicable administrative remedies with respect
to Defendant BOP’s wrongful withholding of the records regarding Fortner.

43. The BOP has violated FOIA’s mandate to release agency records to the public
by failing to release the records Plaintiffs requested. 5 U.S.C. §552(a)(3)(A).

CLAIM TWO: Failure to Produce Records Under FOIA — Wengler Request

44, Plaintiffs re-allege and incorporate by reference paragraphs | through 37.

45. Plaintiffs, through the July 5, 2016, FOIA request, properly requested records
within the BOP’s control regarding David Paul Wengler.

46. The Defendant BOP has failed to produce all responsive records. Plaintiffs
incorporate by reference the arguments made in pages 2 through 11 of the Appeal

Letter.”

 

The motion to dismiss was granted and the motion to amend was denied on July 6,

2020.
5 As noted above, the Appeal Letter will be submitted after filing of this complaint.

Page 8
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 9 of 12

47. The Defendant BOP has improperly redacted the records and portions of
records, inconsistent with the exemptions provided under 5 U.S.C. § 552. The
Defendant BOP has also failed to meet its burden to justify the claimed exemptions.
Plaintiffs incorporate by reference the arguments made in pages 2 through 3 and 11
through 44 of the Appeal Letter.

48. The Defendant BOP has improperly declined to address the UFPD’s
administrative appeal.

49. Plaintiffs have exhausted the applicable administrative remedies with respect

to Defendant BOP’s wrongful withholding of records in the Wengler request.

Prayer for Relief

Plaintiff respectfully requests that this Court:

(1) Declare that the Bureau of Prisons violated the Freedom of Information Act
by failing to satisfy the UFPD’s FOIA requests for all records regarding
Danny Fortner.

(2) Direct the BOP to reconsider its exemption claims on the Wengler records in

light of the arguments made in Plaintiffs’ administrative appeal.°

 

®° This request is made in the interests of judicial efficiency. While Plaintiff does not
expect this to resolve all issues, he does expect the Defendant BOP will relent in
some instances. Overall, there is strong evidence that exemptions were claimed too
liberally. For example, as noted on page 21 of the Appeal Letter, it appears that the
Defendant BOP has redacted Wengler’s own name from records responsive to the
Wengler FOIA request. Because the Defendant BOP declined to consider the
administrative appeal, even such minor issues have not been resolved.

Page 9
Case 1:20-cv-02190-JEB Document 1 Filed 08/04/20 Page 10 of 12

(3) Declare that the Bureau of Prisons violated the Freedom of Information Act
by failing to satisfy the UFPD’s FOIA requests for all records regarding David
Paul Wengler and by improperly claiming exemptions for records regarding
Wengler.

(4) Order the BOP to process and release immediately all records responsive to
Plaintiffs’ FOIA requests at no cost to plaintiff,

(5) Retain jurisdiction of this action to ensure the fulfillment of Plaintiffs’ FOIA
requests and that no agency records are unlawfully withheld;

(6) Award plaintiff appropriate litigation costs incurred in this action, pursuant to
5 U.S.C. §552(a)(4)(E); and

(7) Grant such other and further relief as the Court may deem just and proper.

RESPECTFULLY SUBMITTED this August 3, 2020.

JI FBE.

/s/ Nathan Phelps

Research and Writing Attorney
Utah Federal Defender Office
46 West Broadway Suite 110
Salt Lake City, Utah 84101
Direct: (801)524-4010
nathan_phelps@fd.org

Counsel for Scott Wilson and
Kathryn Nester

Page 10
Case 1:20-cv-02190-JEB Document1 Filed 08/04/20 Page 11 of 12

 

U.S. Department of Justice
Office of Information Policy
Sixth Floor

441 G Street, NW
Washington, DC 20530-0001

 

Telephone: (202) 514-3642

Nathan Phelps, Esq.

UTAH Federal Defender Office
Suite 110

46 West Broadway

Salt Lake City, UT 84101

nathan_phelps@fd.org
VIA: Email

Dear Nathan Phelps:

Re: Appeal No. A-2020-00110
Request No. 2016-05776
MWH: JKD

You appealed from the action of the Federal Bureau of Investigation on your Freedom of
Information Act request for access to records concerning David Paul Wengler.

I have been informed that you filed a lawsuit concerning BOP's action in the United
States District Court for the District of Columbia. As indicated in the Department of Justice's
regulations located at 28 C.F.R. 16.8(b)(2) (2019), an appeal ordinarily will not be acted upon
by this Office if the FOIA request becomes the subject of litigation. For this reason, I am

closing your appeal file in this Office.

If you have any questions regarding the action this Office has taken on your appeal, you
may contact this Office's FOIA Public Liaison for your appeal. Specifically, you may speak
with the undersigned agency official by calling (202) 514-3642.

Exhibit A to Complaint

nt
Ute - sf
Xx

Matthew Hurd, Acting Chief, Administrative
Appeals Staff
 

 

TA al oe

Visit ups.com® oy Call 1-800

“PICK-UPS* (1.209

 

 

 

 

 

 

 

nN -742-5877) Inecars ere the aent
4s to schedule a Pickup or find a drop off location hear you. under window from the ¢
N Domestic Shipments
a
. To qualify for the Letter rate, US Express Envelopes may aniy rants)
cab)
D Conespondence, urgent docunrerts, Muy we ClO or Oa, and must
a weigh 8 oz. or tess. UPS Exnrast Kanatani ann EON,
those listed oy weigt z
oO
ql International Shipene - co Qu
os ~ The UPS Express Enw fae
S value. Certain count, 3 LA
Oo “PS.com/importexpe im Ea — «
o ~ To qualify for the Lett | ON ==} ec — c
iL UPS Express Envelope | — EB ——— é
a Note: Express Envelope oo ri — < ———WepsSeS 3
= Containing sensitive per | A oO © mae Sf
o oF Cash equivalent we 8 — 8
E | a A ——— i aa ————_. .
g A Cz 0S |<)
QO ie 5 “N — ~ m  SURUUEEEARANRARRSENRA 8
: EY <2. ah
a lo fa a 1 | peensmanangnemaamamammms set
° § az 7 ES a2
° | 2 ace CO vy
o (s,s 59 a ——————— Ad
L@ 3S cr Be en a:
A (22 Seg p> |}.
g | BaP a z jon 2 re aa
3B ASE es Agog g ge
} desc SEUG n % 5 Hs
‘ ca ae g i
225
D S695 G
oO ‘
~ Window
. zen US&nstr=A&do 1/1
2 Use this envelope . Page&key=labelWindow&lype=htmi&ioc=en_US&in
¢ E ° o inkjet printer o 2ActionOnginPatr=default___PrintWindowPag
32 mpusship ups.com/cship/create?Actio
zs https //www camp:
sa |

"Tg ew cur nue ian tug
ab

cae
tnd eon ee YEAS (UBS)
